Citation Nr: 1138592	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability. 

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU). 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for removal of left meniscus. 

4.  Entitlement to service connection for kidney disease, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for left hip replacement. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as due to a service-connected disability. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO), which in part, denied service connection for a left knee disability because new and material evidence had not been submitted to reopen the claim, and denied entitlement to TDIU. 

An October 2008 RO rating decision, in part, denied: entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability; service connection for renal kidney disease and a left hip replacement; and denied service connection for a psychiatric disability because new and material evidence had not been submitted to reopen the claim

A VA Form 21-22 dated January 2006 indicates that the Veteran has appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  On a VA Form 9 dated January 2009 the Veteran stated "I have dropped the VFW! I now am being represented by DAV (Disabled American Veterans)."  However, there is no properly executed VA Form 21-22 to appoint DAV as his representative.  Accordingly, the documents of record appear to indicate VFW is still the proper representative.  The question of representation should be clarified prior to the Veteran's hearing ordered below.

The Board has characterized the issues involving service connection for a left knee disability and a psychiatric disability as involving new and material evidence to reopen.  The record reveals that there are final, unappealed, decisions on both of these issues.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the Board has recharacterized these issues in light of the prior final adjudications of both issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2006, the Veteran perfected an appeal with respect to the issues involving postoperative left knee meniscectomy and TDIU.  On his VA Form 9, the Veteran indicated that he wished to have a hearing with a member of the Board to be held at the RO (Travel Board hearing). 

In January 2009, the RO notified the Veteran that he was scheduled for a hearing with a Veterans Law Judge to be held at the RO in February 2009.  Later in January 2009, the Veteran wrote to the RO and indicated that he could not attend that hearing, and wished to have a hearing with the Board in Washington, D.C. 

The Veteran subsequently perfected an appeal in February 2009 as to the remaining four issues.  On the February 2009 VA Form 9, he also requested a hearing before a member of the Board to be held at the RO. 

In November 2010, a letter was sent to the Veteran notifying him that a hearing before the Board to be held in Washington, D.C. (Central Office hearing) had been scheduled for February 2011.  In December 2010, the Veteran indicated that his finances prevented him from traveling to Washington, D.C., for his hearing, and that he wished to have his Board hearing held at the RO. 

In January 2011, the case was remanded by the Board so that the requested Travel Board hearing could be scheduled.  The Veteran was scheduled for this hearing in March 2011; however, he failed to show for the hearing.  In April 2011, the Veteran presented a motion for a new hearing.  The Veteran indicated a severe illness of a family member as the good cause for him missing the hearing.  In May 2011, the undersigned Veterans Law Judge granted the Veteran's motion for a new hearing.

As noted above, the Veteran's initial appeal has been pending since 2006.  While there has been delay in the Veteran's appeal, much of it has been due to his requesting hearings on multiple occasions, then requesting re-scheduling or not showing to the hearings.  

Finally, the Board notes that the Veteran has submitted multiple letters to both VA, and his elected representatives, in which he asserts that he has had a claim and/or appeal with respect to his left knee pending since 1977.  Simply put, this is not true.  The Veteran originally claimed service connection for a left knee disability in December 1994.  Service connection was denied and the Veteran appealed this decision.  The Board rendered a decision on the appeal and denied service connection in January 1998.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board Hearing in the appropriate docket position according his to his assigned docket number.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

